DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claim 1-4, 6-8 and 10-14 are allowed in view of Examiner’s Amendment presented below.

Examiner’s amendment
2.     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William K. Ransom, on 01 January, 2021. 
In the claims:
Claim 1. (Currently Amended) A system for generating alerts communicated to emergency responders indicating a location of an incident, said system comprising:
a housing;
one or more light sources connected to said housing;
a computing processor located in said housing;
a switch located in said housing configured to be accessible to a user,
wherein when said switch is actuated by a user indicating an incident, said processor provides power to said at least one light source to output light from said housing[.] ;
a transmitter in said housing electrically connected to said computing processor, wherein said computing processor is configured to control said transmitter to transmit an emergency signal, when said switch is activated by the user and,
a cellular subscriber identity module (SIM) connected to said computing processor, wherein said computing processor is configured to use said SIM module and said transmitter to transmit an emergency signal.

Claim 5. (Cancelled).

Claim 9, (Cancelled).

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of a system has light sources that are connected to a housing and a computing processor is located in a housing.  A switch is located in housing and configured to accessible to a user.  The switch is actuated by a user indicating an incident and processor provides power to a light source to output light from housing.  The power source is connected to a computing processor.  The power source is rechargeable and system comprises a solar cell located in a housing and is connected to a power source to recharge power source.  A transmitter in said housing electrically connected to the computing processor.  The computing processor controls the transmitter to transmit an emergency signal, when the switch is activated by the user.  A cellular subscriber identity module (SIM) connected to the computing .
Consider claim 1, the best reference found during the process of examination, Glidewell (US 2020/0296565), discloses a mobile response unit for disaster relief, the system including a router configured to connect to one or more wireless network connections, a transmitter configured to connect one or more user devices to the one or more network connections, and a processing circuit including a processor and memory, the memory having instructions stored thereon that, when executed by the processor, cause the processing circuit to retrieve and store one or more medical records from an external computing system, and wherein the router combines the one or more wireless network connections to form a high-bandwidth bonded failover connection.
Consider claim 1, another best reference found during the process of examination, Binning (US 2005/0134455), discloses Methods, systems, and apparatuses that operate with different communications devices, different users, and/or different communications networks to generate, enable, and/or transmit an Emergency Alert Communications Signal to an Emergency Alert Communications Address.  According to embodiments, the transmitted Emergency Alert Communications Signal activates an emergency alert at the geographic address of the Emergency .
	Claims 1-4, 6-8 and 10-14 of the present application are considered novel, consequently, are allowed.
Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 9:00 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Fekadeselassie Girma/
Primary Examiner Art Unit 2689